TransAtlantic Petroleum Announces Third Quarter 2015 Financial Results and Provides Operational Update Hamilton, Bermuda (November 5, 2015) – TransAtlantic Petroleum Ltd. (NYSE-MKT: TAT) (TSX: TNP) (the “Company” or “TransAtlantic”) today announced financial results for the quarter ended September 30, 2015 and provided an update on its operations. Third Quarter 2015 Highlights · Revenue of $20.2 million · Consolidated Adjusted EBITDAX from continuing operations of $14.9 million (Adjusted EBITDAX is a non-GAAP financial measure that is defined and reconciled to net income (loss) from continuing operations at the end of this press release) · Average net sales production of 5,018 BOEPD (comprised of 4,077 BOPD and 5.9 MMCFPD of natural gas) · Current net production of approximately 5,900 BOEPD with approximately 400 BOPD temporarily shut in · Net income from continuing operations of $0.2 million (income from continuing operations before income taxes of $1.5 million) · Excluding the results of the Company’s Albania segment, income from continuing operations before income taxes of $18.3 million1 and Adjusted EBITDAX from continuing operations of $16.4 million2 For the Three Months Ended September 30, 2015 June 30, 2015 September 30, 2014 Net Sales: Oil (MBbls) Natural gas (MMCF) Total net sales (MBOE) Average net sales (BOEPD) Realized Commodity Prices: Oil ($/Bbl unhedged) $ $ $ Oil ($/Bbl hedged) $ $ $ Natural gas ($/MCF) $ $ $ 1 Calculated as consolidated income from continuing operations before income taxes for TransAtlantic of $1.5 million plus loss from continuing operations before income taxes for the Albania segment of $16.8 million. 2 See reconciliation at the end of this press release. 1 Total revenues were $20.2 million for the three months ended September 30, 2015, compared to $28.5 million for the three months ended June 30, 2015 and $36.1 million for the three months ended September 30, 2014. For the three months ended September 30, 2015, TransAtlantic generated net income from continuing operations of $0.2 million, or $0.00 per share (basic and diluted), compared to net loss from continuing operations of $7.3 million, or $0.18 per share (basic and diluted), for the three months ended June 30, 2015, and net income from continuing operations of $8.3 million, or $0.22 per share (basic and diluted), for the three months ended September 30, 2014. Net income for the third quarter of 2015 included a $17.3 million impairment expense ($0.7 million was cash spent during the third quarter of 2015), of which $13.6 million was related to TransAtlantic’s Cakran-Mollaj field in Albania. Additionally, we recorded a $1.8 million charge in general and administrative costs related to doubtful receivables of Albanian oil sales and amounts owed by a joint venture partner on TransAtlantic’s Idil license. Consolidated Adjusted EBITDAX from continuing operations for the three months ended September 30, 2015 was $14.9 million, compared to $17.2 million for the three months ended June 30, 2015 and $24.1 million for the three months ended September 30, 2014. Excluding the results of the Company’s Albania segment, the Company generated income from continuing operations before income taxes of $18.3 million and Adjusted EBITDAX from continuing operations of $16.4 million for the three months ended September 30, 2015. Capital expenditures, including seismic and corporate expenditures, totaled $10.2 million for the three months ended September 30, 2015 (consisting of $7.7 million in Turkey and $2.5 million in Albania), compared to $10.9 million for the three months ended June 30, 2015 and $33.4 million for the three months ended September 30, 2014. Impact of Foreign Currency Exchange During the three months ended September 30, 2015, accumulated other comprehensive loss increased $21.7 million to a total of $129.6 million, due primarily to foreign exchange rate changes in Turkey compared to the U.S. Dollar.The financial statement impact is 100% non-cash and is reflected in other comprehensive (loss) income on the Consolidated Statement of Comprehensive (Loss) Income and in shareholder’s equity on the Summary Consolidated Balance Sheets.This adjustment impacts the value of comprehensive income and shareholders’ equity, but does not impact net income or earnings per share.
